NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4622-19

LOIS SPAZIANI,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
___________________________

                   Argued December 16, 2021 – Decided January 3, 2022

                   Before Judges Haas and Mawla.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. x-xxxx048.

                   Samuel M. Gaylord argued the cause for appellant
                   (Gaylord Popp, LLC, attorneys; Samuel M. Gaylord, on
                   the brief).

                   Jonathan W. Allen, Deputy Attorney General, argued
                   the cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jonathan W.
            Allen, on the brief).

PER CURIAM

      Appellant appeals from a final determination of the Board of Trustees of

the Public Employees' Retirement System (Board) denying her application for

ordinary disability retirement benefits under N.J.S.A. 43:15A-42. We affirm.

      Appellant worked as a charge nurse at Hagedorn Psychiatric Hospital for

almost ten years. A few months before she resigned her position, the State

transferred her to Greystone Park Psychiatric Hospital. As a result, appellant

had a much longer daily commute, and she complained her co-workers at the

new facility were unkind to her. She also suffered increased pain from arthritis

and other physical ailments. Appellant asserted these events caused her long-

standing depression to deepen.

      Appellant resigned her position on September 30, 2013, and filed an

application for ordinary disability retirement benefits.    In her application,

appellant claimed she was disabled from "acute and chronic pain with numbness

in thumbs and great toes due to nerve damage, [and] recurring depression."

However, an October 23, 2014 independent orthopedic examination revealed

that appellant's physical injuries were "fully resolved with no clinical residual

except for mild pain on range of motion." Thereafter, appellant's application

                                                                           A-4622-19
                                       2
proceeded solely on her claim she was permanently and totally disabled as a

result of depression.

      In support of her application, appellant submitted a May 11, 2013 letter

from Terrence P. Brennan, M.A., a licensed psychologist, who had been treating

appellant since 1995. Brennan stated appellant "has suffered with long term,

moderate levels of depression that can best be characterized by the diagnosis of

Dysthymic Disorder."

      Appellant also submitted a July 29, 2013 "Ability to Do Work-Related

Activities" form completed by Natalie Paul, PsyD. Paul diagnosed appellant

with depressive disorder, not otherwise specified (NOS).          Paul described

appellant's symptoms as ranging from mild to moderate. 1

      The Board denied appellant's retirement application on April 16, 2015.

She requested a hearing, and the Board transferred the matter to the Office of

Administrative Law as a contested case.

      The Board's expert in psychology, Dr. Daniel LoPreto, examined

appellant on December 29, 2015. LoPreto reviewed the Brennan and Paul



1
  The form defined the term "mild" as "a slight limitation in this area, but the
individual can generally function well." The form defined the term "moderate"
as "more than a slight limitation in this area but the individual is still able to
function satisfactorily."
                                                                            A-4622-19
                                        3
reports and conducted psychological testing.         Based upon his evaluation,

LoPreto concluded appellant was not totally and permanently disabled when she

submitted her retirement application in September 2013.

      LoPreto testified that Brennan, who was appellant's treating psychologist,

diagnosed her in May 2013 with Dysthymic Disorder, "which is not disabling."

LoPreto also noted that Paul diagnosed appellant in July 2013 with depressive

disorder, NOS, which was also not a disabling condition as evidenced by Paul's

conclusion that appellant's symptoms were only mild or moderate.              Thus,

LoPreto opined appellant was not totally and permanently disabled when she

filed her retirement application in September 2013.

      LoPreto agreed appellant became disabled after she left employment.

However, he stated this did not occur until her son's death on October 24, 2014

at the earliest. At that point, LoPreto testified "the switch flipped" and appellant

"couldn't leave her house. She walked around in her pajamas. She herself said

that was a significant loss for her."

      Appellant's expert psychologist, Dr. William Dennis Coffey, did not

examine her until September 12, 2017, four years after she applied for disability

benefits. In his April 11, 2018 report, Coffey stated:

             After reviewing the records[,] it was clear that
             [appellant] was applying for social security disability

                                                                              A-4622-19
                                         4
            and I feel that this creates a conflict of interest for me
            given the fact that I consult for the Department of
            Disability Determinations. As such I feel that I am not
            in a position to make a statement regarding [appellant's]
            disability.

When the Board's attorney asked Coffey at the hearing whether appellant was

totally and permanently disabled when she left employment, Coffey replied:

            I apologize for my response to this but I cannot say
            because I don't know what those statutes are or how to
            apply them but I what I would say is that at the time she
            left work she was totally disabled as a result of the
            major depression and pain and I would not be able to
            make a determination about her ability to return to work
            [and] that there would be no date of return to work at
            that time.

Although Coffey opined appellant suffered from major depression that

prevented her performing her regular duties, he also "recommended that she be

re-engaged in psychotherapeutic treatment in an effort to address her now

chronic symptoms."

      On May 6, 2020, the Administrative Law Judge (ALJ) issued an initial

decision and concluded that appellant "was totally and permanently disabled

from her position as a charge nurse at the date of her application in September

2013." In so ruling, the ALJ stated she gave greater weight to Coffey's testimony

because she felt LoPreto focused more on the death of appellant's son in October

2014 than the events immediately preceding the September 2013 application.

                                                                           A-4622-19
                                        5
      After reviewing the ALJ's initial decision and the entire record, the Board

rejected the ALJ's recommendation. In its July 16, 2020 final decision, the

Board credited LoPreto's testimony that appellant was not totally and

permanently disabled at the time she filed her application. The Board noted that

Coffey had not been able to address the primary issue involved in this case

because an apparent conflict with his other employment prevented him from

opining whether appellant was permanently disabled. The Board also relied

more heavily on LoPreto's expert testimony because he fully considered the

contemporaneous reports prepared by Brennan and Paul, who did not diagnose

appellant as totally and permanently disabled in 2013.

      On appeal, appellant argues the Board erred in denying her application for

ordinary disability benefits and contends she established by a preponderance of

the credible evidence that she was "permanently disabled from the performance

of her regular and assigned duties as a charge nurse." We disagree.

      "Our review of administrative agency action is limited." Russo v. Bd. of

Trs., Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011) (citing In re

Herrmann, 192 N.J. 19, 27 (2007)). "An administrative agency's final quasi-

judicial decision will be sustained unless there is a clear showing that it is

arbitrary, capricious, or unreasonable, or that it lacks fair support in the record."


                                                                               A-4622-19
                                         6
Ibid. (quoting Herrmann, 192 N.J. at 27-28). Our review of an agency's decision

is limited to considering:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [In re Proposed Quest Acad. Charter Sch. of Montclair
            Founders Grp., 216 N.J. 370, 385-86 (2013) (quoting
            Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      We are required to affirm an agency's findings of fact if "supported by

adequate, substantial and credible evidence." In re Taylor, 158 N.J. 644, 656-

57 (1999) (quoting Rova Farms Resort, Inc. v. Inv's. Ins. Co., 65 N.J. 474, 484

(1974)). Moreover, if we are "satisfied after [our] review that the evidence and

the inferences to be drawn therefrom support the agency head's decision, then

[we] must affirm even if [we] feel[] that [we] would have reached a different

result . . . ." Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 588 (1988).

      N.J.S.A. 43:15A-42 provides that a Public Employees' Retirement System

member is eligible for ordinary disability retirement benefits if he or she is

"physically or mentally incapacitated from the performance of a duty and should

be retired." The member must establish "that he or she has a disabling condition

                                                                            A-4622-19
                                         7
and must produce expert evidence to sustain this burden." Bueno v. Bd. of Trs.,

Tchrs. Pension & Annuity Fund, 404 N.J. Super. 119, 126 (App. Div. 2008).

The applicant must also show that the disabling condition is total and permanent.

See Patterson v. Bd. of Trs., State Police Ret. Sys., 194 N.J. 29, 42 (2008);

Bueno, 404 N.J. Super. at 122, 126. In addition, "[t]o qualify for disability

retirement, a member must be unable to perform his or her regular and assigned

duties due to a permanently disabling medical condition present at the time the

member separates from service, as a result of which disabling condition the

member should be retired." N.J.A.C. 17:2-6.1(f)(3).

      Contrary to appellant's argument, the Board was not required to simply

accept the ALJ's finding that the Coffey's expert testimony was more persuasive

than LoPreto's opinions. Because these were expert witnesses, the Board was

able to make its own determination as to the probative value of the testimony.

ZRB, LLC. v. N.J. Dep't of Env't. Prot., 403 N.J. Super. 531, 561-62 (App. Div.

2008).   In rejecting the ALJ's conclusion that Coffey's opinions warranted

greater weight, the Board stated with particularity its reasons for doing so and it

thoroughly explained "why the ALJ's decision was not supported by sufficient

credible evidence or was otherwise arbitrary." Cavalieri v. Bd. of Trs., Pub.

Emps. Ret. Sys., 368 N.J. Super. 527, 534 (App. Div. 2004).


                                                                             A-4622-19
                                        8
      In crediting LoPreto's testimony, the Board noted Coffey could not state

whether appellant was totally and permanently disabled at the time of her

application. In addition, LoPreto's analysis fully analyzed the contemporaneous

Brennan and Paul reports, while Coffey merely mentioned them in passing.

Finally, Coffey conceded appellant's condition might be treatable as LoPreto

suggested. Thus, the Board properly found that Coffey's limited opinion was

entitled to little weight.

      Applying our highly deferential standard of review, we are satisfied there

is sufficient credible evidence in the record to support the Board's determination

that appellant failed to meet her burden of proving she qualified for ordinary

disability benefits pursuant to N.J.S.A. 43:15A-42.        Because the Board's

determination was neither arbitrary, capricious, nor unreasonable, we affirm.

      Affirmed.




                                                                            A-4622-19
                                        9